Start, C. J.
(dissenting).
I dissent. The short facts are these: Lake Calhoun and Lake of the Isles, meandered lakes within the territorial limits of the city of Minneapolis, are separated by a narrow strip of land six hundred feet in width at its narrowest point. The appellant owns a strip of land one hundred feet wide along the entire length of the strip separating the lakes, whereon it has constructed its railroad bed and embankment, which are some sixteen feet in height, and laid its track thereon. The respondent city has acquired the shores of the lakes for park purpose's, and seeks to acquire, by the exercise of the power of eminent domain, the right to construct a canal and a walk on each side thereof, through a strip one hundred feet in width of such tract, to connect the waters of the lakes. This will materially enhance the public use of the lakes for pleasure and ice boating, skating, and like uses. The taking of appellant’s land for the canal will, for all practical purposes, divide it into two parts, and necessitate the construction of a bridge over the canal to connect the separated parts of its land, and thereby restore its roadbed to its original condition of safety and utility. The two lakes are not connected by any natural watercourse, except that at a point fifty-nine feet east of the center line of the proposed canal, where it will cross appellant’s right of way, there is a small watercourse, the waters of which, coming from Lake of the Isles, are discharged into Lake Calhoun through a pipe three feet in diameter placed under the appellant’s railroad bed. When the canal *474is constructed, this watercourse and pipe will be useless, and they ■can be closed.
The question presented by the record is whether the appellant is ■entitled to have included, in the assessment of its damages for the taking and damaging of its property, so taken for a public use, the necessary cost of constructing a bridge over the canal so as to connect the parts of its roadbed, divided by the canal. The contention of the city, which the court sustains, is that the appellant is not ■entitled to have included in its damages such cost, for the reason that public safety, convenience, and welfare require the construction of the bridge; hence in the exercise of the police power the uncompensated duty of building the bridge may be imposed upon the appellant. It must be conceded that if the bridge in this case is a necessary safety device, to protect the public from the dangers arising from railway grade crossings over public ways, the uncompensated duty of constructing and maintaining it may, in the exercise of the police power, be imposed upon the appellant. The question, however, is: Do the special facts of this case bring it within the rule stated?' How can the bridge in any manner conserve the ■safety of the public in using the canal? There can, from the very nature of the case, be no grade crossing of a railroad and a canal. Nor can the construction of this bridge promote in any manner public convenience or welfare, for the sole necessity for and function ■of the bridge will be to connect the parts of the appellant’s land which will be separated by the canal, and thereby restore the roadbed to its original condition of safety and utility.
The court in its opinion seem to attach much importance to the fact that there is to be a walk on each side of the canal. I am unable to understand how such fact can be regarded as specially weighty. The walks are a mere incident to the canal, and if the bridge is not essential as a safety device to the canal proper it cannot be as to the walks on each side of it.
Again, the facts of this case do not present any question of the safety of navigation, or of a natural watercourse to be widened or deepened, or of the obstruction of navigable waters, or of public drainage. We have simply the question whether the state may, in *475the exercise of its police power, take dry land for the purpose of •creating an artificial watercourse without any compensation except the mere value of the land taken. It is true that, when the right to convert such land into an artificial watercourse is once secured by the exercise of the power of eminent domain and the payment' ■of just compensation, the waters of the artificial course become public waters and the right of public navigation thereof paramount, but not before. In the very nature of the case the doctrine of the paramount right of public navigation cannot have any application to •dry land in case the state seeks to take it by the exercise of the ■power of eminent domain, in order to convert it into an artificial watercourse. Any attempt to assess the appellant’s damages for taking its land for the creation of an artificial watercourse, on the basis of rights and benefits which will accrue to the public after it has secured the right to take the land and convert it into a canal, would violate the plainest principles of natural justice.
I am, therefore, of the opinion that the uncompensated duty of •constructing the bridge here in question cannot, upon the particular facts of this case, be imposed upon the appellant in the exercise of the police power of the state, and that the cost of the bridge •ought to have been included in its damages. In reaching this conclusion I am not unmindful of the fact that the police power is an essential and beneficent attribute of sovereignty, the exercise of which, pursuant to valid legislative authority, cannot be controlled "by the courts. But when, as is too often the case, such power is .invoked to.justify the confiscation of private property for public use in violation of constitutional guaranties, the courts may and must interfere for the protection of the citizens’ constitutional rights. The police power cannot be used as a mask for removing piivate property from the protection of the Constitution.